Case: 16-30041      Document: 00513630373         Page: 1    Date Filed: 08/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-30041                                FILED
                                  Summary Calendar                         August 9, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

THAXTER D. REYNOLDS, also known as T-Bone,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:15-CR-91-3


Before REAVLEY, OWEN, and COSTA, Circuit Judges.
PER CURIAM: *
       Thaxter D. Reynolds pleaded guilty, pursuant to a plea agreement, to
conspiring to distribute and possess intending to distribute cocaine, and he
received a 46-month prison sentence. Though he frames the issue on appeal
in part as whether the district court erred in denying his motion to dismiss, he
focuses his argument exclusively on the drug quantity finding used to calculate
his sentence. Because he has failed to brief the issue whether the denial of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30041    Document: 00513630373     Page: 2   Date Filed: 08/09/2016


                                 No. 16-30041

motion to dismiss was proper, he has abandoned it. See United States v.
Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010); FED. R. APP. P. 28(a)(8).
      Reynolds argues that the district court erred in attributing to him seven
ounces of cocaine purchased from a supplier. Reynolds, though, did not object
to the drug quantity determination at sentencing; accordingly, our review is
for plain error only. See United States v. Rojas, 812 F.3d 382, 413 (5th Cir.
2016), cert. denied sub nom. Moya-Buitrago v. United States, No. 15-9051, 2016
WL 1626557 (June 6, 2016), and cert. denied sub nom. Cabalcante v. United
States, No. 15-9115, 2016 WL 1703469 (June 6, 2016), and cert. denied, No. 15-
9143, 2016 WL 1722863 (June 6, 2016), and cert. denied sub nom. Pineda v.
United States, No. 15-9151, 2016 WL 1733448 (June 6, 2016).             Factual
disputes, such as drug quantity, that the district court could have resolved
upon a timely objection at sentencing can never constitute plain error. See
United States v. Claiborne, 676 F.3d 434, 438 (5th Cir. 2012); United States v.
Pofahl, 990 F.2d 1456, 1479 (5th Cir. 1993). Regardless, Reynolds admitted in
the factual basis that he discussed the purchase of these drugs with the
supplier “in furtherance of the conspiracy,” and that he packaged previously
purchased drugs for resale. Accordingly, the finding was not erroneous. See
U.S.S.G. § 1B1.3(a)(1)(B) & comment. (n.3); U.S.S.G. § 2D1.1, comment. (n.5);
United States v. Hinojosa, 749 F.3d 407, 415 (5th Cir. 2014); United States v.
Lombardi, 138 F.3d 559, 562 (5th Cir. 1998).
      AFFIRMED.




                                       2